DETAILED ACTION
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
Claims 1-10, 12-15, and 18-26 are allowable in light of applicant’s amendment filed on February 19, 2021. The rejections under 35 U.S.C 112 (a) and (b) in the office mailed on April 6, 2020 have been withdrawn in view of applicant’s amendment filed on August 6, 2020 and the examiner’s amendment. Note that the sample side of the filter membrane of the tangential flow filtration system recited in claims 1 and 15 is the side of the filter membrane which the sample is loaded to. The closest prior arts in the record are Pearce (US Patent No. 8,075,780 B2, published on December 13, 2011) and Smith et al., (US 2013/0175164 Al, Priority date: January 6, 2012). These prior arts do not teach a combination of steps (i) to (iii) of claim 1 and a combination of steps (a) and (b) of claim 15. These prior arts either alone or in combination with the other art in the record do not teach or reasonably suggest a method for purifying desired RNA from an in vitro transcription (IVT) reaction sample and a method for preparing a pharmaceutical composition which comprise all limitations recited in claims 1 and 15.
Any comments considered necessary by applicant must be submitted no later than
the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
2.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        June 19, 2021